                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,

                               Plaintiff,
                                                              DECLARATION OF
v.
                                                          JOHN MICHAEL DURNOVICH
GEORGE T. SOLOMON, et al.

                               Defendants.


       I, John Michael Durnovich, declare under penalty of perjury as follows:

       1.      I have personal knowledge of the matters set forth in this affidavit.

       2.      I have served as Marshall Lee Brown’s lead counsel in this case since January 2019.

My colleagues at Poyner Spruill LLP and I accepted this representation pro bono, while reserving

in our engagement letter the right to seek an award of statutory attorneys’ fees. In keeping with

the spirit of this pro bono commitment, and at the Court’s discretion, Poyner Spruill intends to

apply any fee award in this case to either (a) making a charitable contribution to a non-profit legal

service provider, or (b) financing the costs and expenses (non-attorneys’ fees) of our firm’s future

pro bono endeavors.

       3.      I received my undergraduate degree at the University of Virginia, and law degree

at the University of North Carolina. Since graduating from law school, I have practiced litigation

with the law firm of Poyner Spruill LLP. My practice is focused on government-related litigation

and constitutional challenges. Over my career, I have gained experience litigating complex

constitutional cases at all levels, including at the U.S. Supreme Court. I also have experience

negotiating settlements in federal litigation against government agencies, and recently served as




                                               Exhibit 1
        Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 1 of 15
lead counsel in reaching a favorable resolution of multi-year litigation against the Internal Revenue

Service. I have been recognized as a “Rising Star” by North Carolina Super Lawyers magazine in

2019 and 2020. In addition, I have been recognized as a member of the North Carolina Pro Bono

Honor Society every year since its inception.

       4.      In my experience, litigating against government agencies presents unique

challenges. The North Carolina Department of Justice, which handled the defense of this case, is

a well-funded opponent and vigorously pursues its litigation positions. Moreover, litigation against

state agencies is typically more time-consuming than other complex civil litigation. That was

particularly true in this case, where settlement discussions were routinely delayed pending

approval of the appropriate agency officials at the Department of Public Safety.

       5.      Our client’s incarceration also presented its own set of challenges. For example, in

June 2019, the Department transferred Mr. Brown—without any notice to his counsel—to another

facility roughly three hours away, causing a considerable delay in counsel’s communications with

Mr. Brown.

       6.       I have carefully studied the billing records for this matter. The records attached as

Exhibit A to this affidavit accurately reflect the time that my colleagues and I devoted to this

matter. These materials were compiled using contemporaneously-created time records. As Exhibit

A demonstrates, this case required significant effort from Poyner Spruill attorneys and staff.

       7.      Plaintiff is seeking the following hours for each timekeeper:

                    John M. Durnovich              88.0
                    N. Cosmo Zinkow                17.7
                    Andrew H. Erteschik            14.2
                    Nia K. Doaks                   3.4
                    Kimberly K. Simon              11.5
                    Joanna King                    1.3
                    TOTAL                          136.1



                                     2
        Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 2 of 15
       8.      Each of these timekeepers made valuable contributions to Mr. Brown’s case.

       9.      My colleague Andrew H. Erteschik served as co-counsel and provided invaluable

strategic advice and guidance to advance Mr. Brown’s case. Mr. Erteschik has extensive

experience litigating constitutional challenges and serves as the chair of Poyner Spruill’s

Government & Constitutional Litigation practice group. Among many other accomplishments,

Mr. Erteschik has been inducted into the Legal Elite “Hall of Fame” by Business North Carolina

magazine.

       10.     My colleague Cosmo Zinkow also served as co-counsel and contributed greatly to

preparing Mr. Brown’s case for trial and evaluating complex legal issues. Mr. Zinkow practices

civil litigation and has experience litigating disputes with government agencies.

       11.     Nia K. Doaks, Kimberly Simon, and Joanna King also made valuable contributions

to Mr. Brown’s case. Ms. Doaks was a law clerk, Ms. Simon is an administrative assistant, and

Ms. King is a paralegal. The tasks these individuals performed would have been performed by

lawyers if not by law clerks and support staff, and their fees would ordinarily be charged to clients

of the firm.

       12.     The hours worked on this case can be divided into two main phases:               trial

preparation and settlement efforts.

       13.     The first 80.5 hours of work—the majority of our time—were predominately

related to trial preparation. My colleagues and I entered appearances in this litigation on January

10, 2019, at which point the case was set for trial beginning March 4, 2019. 1 Consequently, we

were forced to work intensively to get up to speed on the complex legal, religious, and factual




1
        This case was reassigned from Judge Whitney to Judge Mullen in January 2019, at which
point the trial date was moved to May 28, 2019. See Dkt. 55, 57.


                                      3
         Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 3 of 15
issues in the case. At the same time, we immediately began preparing for trial, including by

interviewing multiple fact witnesses and potential experts on the underlying issues of religious

doctrine.

       14.       In April 2019, the parties began engaging in settlement discussions and, therefore,

requested and obtained a stay of the litigation to pursue those efforts. Consequently, the remaining

55.6 hours of our work were devoted primarily to settlement efforts.

       15.       The settlement process was unusually time consuming due in large part to the

Department’s repeated delays. These delays are summarized below:

             •   In April 2019, the Department agreed to provide proposed revisions to the
                 Manual, and the parties therefore obtained a stay to pursue settlement.

             •   After we made several requests for updates, the Department provided its
                 first proposed revisions to the Manual on June 14. We responded the same
                 day with questions and requests for clarification about the proposed
                 revisions.

             •   After we made several requests for a response, the Department responded
                 to our inquiries on July 24. On July 29, we provided the Department with
                 additional proposed revisions in light of its response.

             •   On August 27, the Department provided a new proposed version of the
                 Manual. The next day, we responded with additional revisions and
                 suggested clarifications.

             •   After we made several requests for a response, the Department responded
                 to our proposal and provided additional revisions on October 30. Around
                 this time, opposing counsel was away from the office for medical reasons,
                 and notified us of her return on November 14.

             •   On December 5, we sent the Department our final set of proposed revisions.

             •   On December 11, the Department sent us additional revisions. That same
                 day, we responded with terms for a proposed consent decree.

             •   After we made several requests for a response, the Department tentatively
                 agreed to our proposed consent decree terms on January 31.

             •   On February 11, the Department confirmed its agreement to our proposed
                 consent decree terms.


                                     4
        Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 4 of 15
                 •   After reducing the terms to a formal consent decree and judgment, the
                     parties jointly moved for entry of the proposed consent decree on March 2.
                     The Court entered the consent decree on March 5.

           16.       In sum, Plaintiff is seeking a total of 136.1 hours of legal time incurred by Poyner

Spruill.

           17.       At our standard rates, this amount of time would amount to $42,943.50. However,

we have reduced our hourly rates substantially in accordance with the Prisoner Litigation Reform

Act, 42 U.S.C. § 1997e, which sets a maximum hourly rate ranging from $210 per hour to $228

per hour. Therefore, consistent with the PLRA, Plaintiff is seeking a total of $29,577.60 in fees to

date.

           18.       All of these hours were necessary to prepare this case for trial and ultimately

negotiate a favorable resolution prior to trial.

           19.       The hourly rates requested are substantially less than the rates charged for similar

services performed by attorneys of comparable skill, experience, and reputation in the legal

community for this work in Mecklenburg County, North Carolina.

           20.       In addition, Poyner Spruill has incurred costs in the amount of $902.93. These costs

include legal research costs, printing costs, mileage at the IRS rate and reasonable administrative

fees that encompass copying costs, delivery costs, and filing fees. The records attached as Exhibit

B to this affidavit accurately reflect the costs that our firm incurred in this matter.

           21.       These costs were necessary to bring this matter to a successful resolution, and, in

my experience, are reasonable and consistent with costs incurred in other complex matters such as

this case.




                                        5
           Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 5 of 15
Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 6 of 15
                                                Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                       Rate (PLRA) Hours       Amount (PLRA)   Narrative
 12/19/2018 Durnovich, John (JM) M.       $210.00     1.3             $273.00 Communications with Judge Whitney's clerk regarding possible representation pro bono; initial
                                                                              review of docket and summary judgment order.
 12/19/2018 Durnovich, John (JM) M.       $210.00     0.3              $63.00 Telephone conference with Andrew Erteschik regarding potential engagement.
 12/19/2018 Erteschik, Andrew H.          $210.00     0.2              $42.00 Phone conversation with JM Durnovich re background facts.
 12/20/2018 Durnovich, John (JM) M.       $210.00     2.7             $567.00 Communications with Judge Whitney's clerk regarding possible representation pro bono.

 12/20/2018 Zinkow, N. Cosmo              $210.00     0.3              $63.00 Emails with litigation team re new matter; review of summary judgment motion
 12/20/2018 Erteschik, Andrew H.          $210.00     0.9             $189.00 Initial review and analysis of summary judgment order and conference with litigation team re next
                                                                              steps for case intake.
 12/21/2018 Durnovich, John (JM) M.       $210.00     0.7             $147.00 Initial review of background information regarding Jehovah's Witness faith; communications with
                                                                              clerk's office regarding potential representation.
 12/26/2018 Durnovich, John (JM) M.       $210.00     1.6             $336.00 Receipt and review of orders regarding request to represent Brown and pretrial conference; revise
                                                                              engagement letter; draft letter to prison requesting visit.
 12/27/2018 Durnovich, John (JM) M.       $210.00     0.5             $105.00 Draft visitation request and coordinate transmission of same to Alexander Correctional Institution.

 12/31/2018 Durnovich, John (JM) M.       $210.00     0.9             $189.00 Begin researching and reviewing elements of RLUIPA claims and cases regarding [ACP information].

   1/2/2019 Durnovich, John (JM) M.       $210.00     0.2              $42.00 Communications with Judge Whitney's clerk Erin McClachlan regarding representation.

   1/3/2019 Durnovich, John (JM) M.       $210.00     0.1              $21.00 Attempt to contact Alexander Correctional Institution to follow‐up on request for visitation.

   1/3/2019 Zinkow, N. Cosmo              $210.00     2.4             $504.00 Review of docket and complaint; Paperwork for WDNC
   1/4/2019 Durnovich, John (JM) M.       $210.00     0.3              $63.00 Telephone conference with Marshall Brown regarding [ACP information]; coordinate mailing of
                                                                              engagement letter to Marshall Brown.
   1/7/2019 Durnovich, John (JM) M.       $210.00     0.2              $42.00 Call to Alexander Correction Institution in continued effort to schedule visitation.
   1/9/2019 Erteschik, Andrew H.          $210.00     0.9             $189.00 Attention to notice of hearing of pre‐trial conference. Coordinating trial team's next steps. Review
                                                                              of deadlines and coordinating fulfillment of pre‐trial obligations. Attention to case transfer.
                                                                              Conference with litigation team re [ACP information]. E‐mail correspondence with litigation team re
                                                                              additional pretrial matters

   1/9/2019 Zinkow, N. Cosmo              $210.00          3          $630.00 Research and analysis [ACP information]; phone calls with clerk's office concerning pretrial timeline;
                                                                              review and analysis of docket
   1/9/2019 Durnovich, John (JM) M.       $210.00     1.2             $252.00 Draft second written request to Alexander Correctional Institution for visitation with Marshall Brown;
                                                                              receipt and review of revised notice of final pretrial conference and order regarding referral of
                                                                              matter to Judge Mullen; review Judge Mullen's pretrial order and evaluate upcoming deadlines.

  1/10/2019 Zinkow, N. Cosmo              $210.00     0.4              $84.00 Emails with litigation team re expert witness; review of materials regarding the same




                                      Case 5:15-cv-00066-MR Document
                                                                Page 1 75-1
                                                                       of 8 Filed 03/18/20 Page 7 of 15
                                                Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                       Rate (PLRA) Hours    Amount (PLRA)   Narrative
  1/10/2019 Erteschik, Andrew H.          $210.00     0.5          $105.00 Review of materials re whether [ACP information]. Coordinating expert‐witness search with litigation
                                                                           team. E‐mail correspondence with opposing counsel re appearance in case.

  1/10/2019 Durnovich, John (JM) M.       $210.00     1.7          $357.00 Communications with law clerk Erin McLachlan regarding transfer of case to Judge Mullen; revise
                                                                           Notice of Appearance and coordinate filing of same; telephone conference with Alexander
                                                                           Correctional Institution regarding scheduling of visit with Mr. Brown;

  1/10/2019 King, Joanna                  $210.00     1.1          $231.00 Revise and finalize Notices of Appearance for Andrew Erteschik, J.M. Durnovich and Cosmo Zinkow.
                                                                           Electronically submit pleading to the Court using electronic case management system.

  1/13/2019 Erteschik, Andrew H.          $210.00     3.4          $714.00 Attend Jehovah's Witnesses service ("Meeting") to gain fuller understand of worship circumstances
                                                                           that client seeks. Follow‐up discussion with litigation team re same.

  1/13/2019 Durnovich, John (JM) M.       $210.00     8.6        $1,806.00 Review and evaluate affidavits submitted by Defendants in support of summary judgment; analysis of
                                                                           [ACP information]; travel to and attend Jehovah's Witness meeting with litigation team.

  1/13/2019 Zinkow, N. Cosmo              $210.00     3.8          $798.00 Attended JW church service
  1/16/2019 Durnovich, John (JM) M.       $210.00     0.3           $63.00 Communications with potential witness Kenneth Holmes regarding transfer of Marshall Brown.

  1/16/2019 Durnovich, John (JM) M.       $210.00     0.4           $84.00 Telephone conference with Kenneth Holmes regarding Mr. Brown's transfer from Alexander
                                                                           Correctional Institution.
  1/17/2019 Durnovich, John (JM) M.       $210.00     0.2           $42.00 Communications with Kim Simon regarding efforts to finalize visit with client.
  1/18/2019 Erteschik, Andrew H.          $210.00     0.1           $21.00 E‐mail correspondence with litigation team re status of meeting with client.
  1/18/2019 Durnovich, John (JM) M.       $210.00     0.4           $84.00 Communications with Marion Correctional Institution regarding scheduling of visit and credentials.

  1/18/2019 Simon, Kimberly K.            $210.00     0.4           $84.00 Prepare letter to NC Dept. of Public Safety requesting visitation of inmate, including providing
                                                                           required credentials of JM Durnovich, C. Zinkow and K. Simon. Follow‐up with Visitation Office for
                                                                           confirmation of visit.
  1/24/2019 Simon, Kimberly K.            $210.00     0.3           $63.00 Draft interview questions.
  1/25/2019 Durnovich, John (JM) M.       $210.00     8.3        $1,743.00 Travel to Marion Correctional Institution for meeting with Marshall Brown.
  1/25/2019 Durnovich, John (JM) M.       $210.00     1.5          $315.00 Analysis of [ACP information] and prepare list of questions for initial meeting.
  1/25/2019 Erteschik, Andrew H.          $210.00     0.1           $21.00 E‐mail correspondence with litigation team re [ACP information].
  1/25/2019 Simon, Kimberly K.            $210.00    10.8        $2,268.00 Travel to Marion Correctional Institution. Meeting with JM Durnovich prior to interview with client.
                                                                           Interview client. Return to Raleigh.
  2/12/2019 Durnovich, John (JM) M.       $210.00     0.5         $105.00 Telephone conference with potential witness Kenneth Holmes regarding Marshall Brown and pending
                                                                           habeas petition.
  2/21/2019 Durnovich, John (JM) M.       $222.00     1.4         $310.80 Telephone conference with consultant Watchtower attorneys regarding case background and general
                                                                           constitutional issues presented.
  2/21/2019 Erteschik, Andrew H.          $222.00     0.2           $44.40 E‐mail correspondence with trial team re status.



                                      Case 5:15-cv-00066-MR Document
                                                                Page 2 75-1
                                                                       of 8 Filed 03/18/20 Page 8 of 15
                                                Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                       Rate (PLRA) Hours       Amount (PLRA)    Narrative
  2/22/2019 Durnovich, John (JM) M.       $222.00     0.4              $88.80 Communications with consultant Crystal Matteson from Watchtower legal regarding religious
                                                                              doctrine at issue.
  2/25/2019 Erteschik, Andrew H.          $222.00     0.2              $44.40 E‐mail correspondence with trial team re conversation with Court clerk and upcoming trial
                                                                              scheduling.
  2/25/2019 Durnovich, John (JM) M.       $222.00     0.1              $22.20 Communications with legal department at Watchtower regarding religious doctrine.

  2/26/2019 Erteschik, Andrew H.          $222.00     0.5             $111.00 Review of pre‐trial order. Related conference with trial team re subpoenas and next steps.

  2/26/2019 Durnovich, John (JM) M.       $222.00          2          $444.00 Receipt and review of order setting trial date; meeting with litigation team to identify initial tasks for
                                                                              trial preparation; review and analysis of [ACP information].

  2/26/2019 Zinkow, N. Cosmo              $222.00     4.4             $976.80 Research and analysis of [ACP information]; phone call with litigation team [ACP information]; review
                                                                              and analysis of Judge Mullen's scheduling requirements; emails and calendar invites pertaining to the
                                                                              same
  2/27/2019 Durnovich, John (JM) M.       $222.00     1.2             $266.40 Draft letter to Marshall Brown regarding [ACP information]; analysis of issues regarding [ACP
                                                                              information].
  2/28/2019 Durnovich, John (JM) M.       $222.00     1.2             $266.40 Communications with Kim Simon regarding [ACP information]; Communications with potential
                                                                              witness Louis Fittipaldi regarding potential involvement as witness.

   3/5/2019 Zinkow, N. Cosmo              $222.00     0.4              $88.80 Review and analysis of edocket with Kim
   3/7/2019 King, Joanna                  $222.00     0.2              $44.40 Research and provide Kim Simon with Judge Mullen's staff information.
  3/12/2019 Zinkow, N. Cosmo              $222.00     0.2              $44.40 Review and analysis of docket and scheduling order
  3/14/2019 Erteschik, Andrew H.          $222.00     0.2              $44.40 Conference with JM Durnovich re interview of witness.
  3/14/2019 Durnovich, John (JM) M.       $222.00     3.5             $777.00 Telephone conference with potential witness Ashley Thomas regarding experiences with prison
                                                                              ministry; Telephone conference with potential witness Jeff Haislip regarding experiences with prison
                                                                              ministry; Telephone conference with potential witness Larry McGhaw regarding experiences with
                                                                              prison ministry; Telephone conference with potential witness Louis Fittipaldi regarding experiences
                                                                              with prison ministry.

  3/15/2019 Durnovich, John (JM) M.       $222.00     0.3              $66.60 Communications with Kim Simon regarding follow‐up to telephone witness interviews and strategy
                                                                              for moving forward.
  3/20/2019 Durnovich, John (JM) M.       $222.00     0.5             $111.00 Communications with Kim Simon regarding potential trial witnesses; attention to issues regarding
                                                                              delivery of materials from Marshall Brown.
  3/21/2019 Durnovich, John (JM) M.       $222.00     0.8             $177.60 Telephone conference with Crystal Matteson at Watchtower regarding potential witness testimony
                                                                              at trial and Watchtower's request for conference call; coordinate scheduling of conference call with
                                                                              Watchtower.
  3/25/2019 Durnovich, John (JM) M.       $222.00     0.6             $133.20 Telephone conference with Joel Taylor of Watchtower regarding upcoming trial and witness
                                                                              testimony.
  3/26/2019 Durnovich, John (JM) M.       $222.00     0.3              $66.60 Telephone conference with potential witness Louis Fittipaldi regarding upcoming trial and availability
                                                                              to testify.



                                      Case 5:15-cv-00066-MR Document
                                                                Page 3 75-1
                                                                       of 8 Filed 03/18/20 Page 9 of 15
                                                 Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                        Rate (PLRA) Hours       Amount (PLRA)   Narrative
  3/27/2019 Durnovich, John (JM) M.        $222.00     1.2             $266.40 Telephone conference with potential witness Ashley Thomas regarding upcoming trial and availability
                                                                               to testify; draft letter to Louis Fittipaldi regarding trial subpoena; coordinate service of trial
                                                                               subpoena.
   4/1/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Receipt and review of documents from Marshall Brown.
   4/5/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 E‐mail correspondence with JM Durnovich re [ACP information]. Related phone conversation with
                                                                               JM Durnovich re [ACP information].
   4/5/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Telephone conference with opposing counsel regarding potential settlement terms.

   4/8/2019 Erteschik, Andrew H.           $222.00     1.1             $244.20 Conference with JM Durnovich and Cosmo Zinkow re strategy for [ACP information]. Conference
                                                                               with opposing counsel re potential settlement. Follow‐up conference with JM Durnovich and Cosmo
                                                                               Zinkow re [ACP information].
   4/8/2019 Durnovich, John (JM) M.        $222.00     1.9             $421.80 Analysis of issues regarding [ACP information]; telephone conference with opposing counsel
                                                                               regarding proposed settlement terms and potential stay of litigation; conference with litigation team
                                                                               regarding [ACP information].
   4/8/2019 Zinkow, N. Cosmo               $222.00     1.5             $333.00 Meeting with litigation team re [ACP information]; meeting with opposing counsel re settlement
                                                                               potential; follow up meeting with litigation team regarding [ACP information].

   4/9/2019 Erteschik, Andrew H.           $222.00     0.5             $111.00 Reviewing and editing/revising joint stay motion. Related e‐mail correspondence with opposing
                                                                               counsel. Review of opposing counsel's draft stay motion content.

   4/9/2019 Durnovich, John (JM) M.        $222.00          3          $666.00 Telephone conference with Marshall Brown regarding [ACP information]; communications with
                                                                               opposing counsel regarding possibility of settlement, upcoming trial deadlines, and stay of trial
                                                                               deadlines; draft joint motion to stay trial and pre‐trial deadlines pending settlement discussions;
                                                                               analysis of issues regarding [ACP information].

  4/10/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 Conference with Kim Simon re [ACP information].
  4/11/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 E‐mail correspondence with JM Durnovich re joint stay motion.
  4/11/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 E‐mail correspondence with litigation team re status of joint motion and call to court's case manager.

  4/11/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Communications with opposing counsel regarding revisions to joint motion to stay; telephone
                                                                               conference with clerk to notify court of filing of motion to stay.
  4/18/2019 Durnovich, John (JM) M.        $222.00     0.6             $133.20 Draft letter to Marshall Brown regarding [ACP information].
  4/26/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Telephone conference with potential witness Ashley Thomas regarding postponement of trial;
                                                                               Telephone conference with potential witness Louis Fittipaldi regarding postponement of trial.

   5/3/2019 Durnovich, John (JM) M.        $222.00     0.1              $22.20 Communications with AAG Yvonne Ricci regarding draft revisions to policy.
  5/13/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 Conference with litigation team re upcoming deadlines and status of NCDOJ policy redraft.

  5/13/2019 Durnovich, John (JM) M.        $222.00     0.1              $22.20 Communications with Yvonne Ricci regarding status of policy revisions.
  5/14/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Coordinate research concerning [ACP information].


                                      Case 5:15-cv-00066-MR Document
                                                                Page 475-1
                                                                       of 8 Filed 03/18/20 Page 10 of 15
                                                 Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                        Rate (PLRA) Hours    Amount (PLRA)   Narrative
  5/15/2019 Durnovich, John (JM) M.        $222.00     0.5          $111.00 Analysis of issues regarding [ACP information].
  5/16/2019 Doaks, Nia K.                  $222.00     0.6          $133.20 Researching [ACP information].
  5/17/2019 Doaks, Nia K.                  $222.00     0.6          $133.20 Continuing to research [ACP information].
  5/20/2019 Doaks, Nia K.                  $222.00     1.3          $288.60 Legal analysis of [ACP information].
  5/23/2019 Doaks, Nia K.                  $222.00     0.9          $199.80 Draft memorandum to JMD re [ACP information].
   6/6/2019 Durnovich, John (JM) M.        $222.00     0.6          $133.20 Meeting with Kim Simon to discuss [ACP information].
  6/11/2019 Durnovich, John (JM) M.        $222.00     0.1           $22.20 Communications with Yvonne Ricci regarding status of policy revisions.
  6/14/2019 Erteschik, Andrew H.           $222.00     0.3           $66.60 E‐mail correspondence with opposing counsel re prison policy revisions. Brief review of prison policy
                                                                            revisions.
  6/14/2019 Durnovich, John (JM) M.        $222.00     0.5          $111.00 Receipt and review of draft revisions to religious manual.
  6/17/2019 Erteschik, Andrew H.           $222.00     0.2           $44.40 Brief review of status report. Discussion with Kim Simon re settlement‐related issues.

  6/17/2019 Durnovich, John (JM) M.        $222.00     1.5          $333.00 Receipt and review of proposed revisions to Religious Manual; draft letter to Marshall Brown
                                                                            concerning [ACP information]; receipt and review of draft Status Report; revise Status Report and
                                                                            discuss filing of same with Yvonne Ricci; continued work reviewing proposed revisions to Religious
                                                                            Manual and adequacy of proposal.

  6/18/2019 Durnovich, John (JM) M.        $222.00     1.1          $244.20 Draft letter to Marshall Brown regarding [ACP information]; analysis of issues regarding [ACP
                                                                            information].
  6/19/2019 Erteschik, Andrew H.           $222.00     0.1           $22.20 Review of Court's order on joint motion to stay.
  6/20/2019 Durnovich, John (JM) M.        $222.00     0.1           $22.20 Analysis of issues regarding [ACP information].
  6/25/2019 Durnovich, John (JM) M.        $222.00     0.2           $44.40 Attention to issues regarding prison's delayed delivery of settlement correspondence to Marshall
                                                                            Brown.
   7/5/2019 Durnovich, John (JM) M.        $222.00     0.3           $66.60 Work on contacting Marshall Brown and communicate with prisons regarding transfer to new facility.

  7/11/2019 Erteschik, Andrew H.           $222.00     0.1           $22.20 E‐mail correspondence with opposing counsel re status.
  7/15/2019 Durnovich, John (JM) M.        $222.00     0.5          $111.00 Receipt and review of letter from Marshall Brown regarding transfer and review of proposed
                                                                            revisions to manual; telephone conference with Scotland Correctional Institution to request
                                                                            information regarding Marshall Brown's transfer.

  7/16/2019 Durnovich, John (JM) M.        $222.00     0.1           $22.20 Attempt to contact Case Manager Calvin Bethea at Scotland Correctional Institution.

  7/17/2019 Durnovich, John (JM) M.        $222.00     0.2           $44.40 Continued attempts to contact Case Manager Calvin Bethea.
  7/18/2019 Erteschik, Andrew H.           $222.00     0.1           $22.20 E‐mail correspondence with opposing counsel re status.
  7/18/2019 Durnovich, John (JM) M.        $222.00     0.1           $22.20 Coordinate fax to Scotland CI requesting telephone conference with Marshall Brown.




                                      Case 5:15-cv-00066-MR Document
                                                                Page 575-1
                                                                       of 8 Filed 03/18/20 Page 11 of 15
                                                 Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                        Rate (PLRA) Hours       Amount (PLRA)   Narrative
  7/23/2019 Durnovich, John (JM) M.        $222.00     0.7             $155.40 Communications with Yvonne Ricci to follow up on questions concerning policy revisions; telephone
                                                                               conference with Marshall Brown regarding [ACP information].

  7/24/2019 Durnovich, John (JM) M.        $222.00     0.9             $199.80 Receipt and review of revised Manual and related policy revisions from Yvonne Ricci.

  7/25/2019 Erteschik, Andrew H.           $222.00     0.4              $88.80 Review and analysis of new state policy and related e‐mail correspondence with litigation team re
                                                                               [ACP information].
  7/25/2019 Durnovich, John (JM) M.        $222.00     0.6             $133.20 Communications with litigation team regarding [ACP information].
  7/25/2019 Zinkow, N. Cosmo               $222.00     0.7             $155.40 Review and analysis of revised religious practices manual; email with litigation team regarding the
                                                                               same.
  7/29/2019 Durnovich, John (JM) M.        $222.00     1.4             $310.80 Draft response to Yvonne Ricci outlining concerns and feedback on proposed revisions to religious
                                                                               manual.
  7/29/2019 Erteschik, Andrew H.           $222.00     0.2              $44.40 Review of emails to opposing counsel re interpretation of new policy.
  8/15/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Receipt and review of draft Joint Status Report; communications with Yvonne Ricci regarding status
                                                                               report and scheduling of conference to discuss further revisions.

  8/23/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Analysis of issues regarding [ACP information].
  8/27/2019 Durnovich, John (JM) M.        $222.00          2          $444.00 Analysis of issues regarding proposed revisions to prison policies in preparation for settlement
                                                                               conference.
  8/28/2019 Durnovich, John (JM) M.        $222.00     0.6             $133.20 Draft proposed language concerning offenders' right to schedule additional corporate worship
                                                                               sessions and transmit proposal to opposing counsel.
  8/29/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Draft letter to Marshall Brown regarding [ACP information].
  9/20/2019 Durnovich, John (JM) M.        $222.00     0.1              $22.20 Communications with opposing counsel regarding status of proposed revisions.
  10/7/2019 Durnovich, John (JM) M.        $222.00     0.3              $66.60 Receipt and review of letter and documents from Marshall Brown regarding [ACP information].

  10/8/2019 Durnovich, John (JM) M.        $222.00     0.1              $22.20 Review communications with State regarding assurances for pastoral visits.
  10/9/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Communications with Kim Simon regarding updates from potential witnesses and [ACP information].

  10/9/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Telephone conference with Yvonne Ricci regarding efforts to revise religious policies and upcoming
                                                                               status report.
 10/10/2019 Durnovich, John (JM) M.        $222.00     0.4              $88.80 Communications with Kim Simon regarding efforts to secure additional pastoral visits for Marshall
                                                                               Brown.
 10/11/2019 Erteschik, Andrew H.           $222.00     0.1              $22.20 Attention to email from opposing counsel re stipulation.
 10/14/2019 Durnovich, John (JM) M.        $222.00     0.1              $22.20 Receipt and review of order granting continuance of stay.
 10/30/2019 Durnovich, John (JM) M.        $222.00     0.4              $88.80 Communications with opposing counsel regarding proposed revisions to policies.

  11/5/2019 Durnovich, John (JM) M.        $222.00     0.6             $133.20 Draft letter to Marshall Brown concerning [ACP information].
  11/7/2019 Durnovich, John (JM) M.        $222.00     0.2              $44.40 Finish drafting update letter to Marshall Brown and coordinate transmission of same.




                                      Case 5:15-cv-00066-MR Document
                                                                Page 675-1
                                                                       of 8 Filed 03/18/20 Page 12 of 15
                                                 Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                        Rate (PLRA) Hours    Amount (PLRA)   Narrative
 11/14/2019 Durnovich, John (JM) M.        $222.00     0.3           $66.60 Communications with opposing counsel regarding settlement prospects; coordinate request for
                                                                            conference call with Marshall Brown.
 11/15/2019 Durnovich, John (JM) M.        $222.00     0.5          $111.00 Telephone conference with Kim Simon regarding strategy [ACP information].
 11/18/2019 Durnovich, John (JM) M.        $222.00     0.2           $44.40 Telephone conference with Yvonne Ricci regarding status of visitations at Scotland Correctional.

 11/19/2019 Durnovich, John (JM) M.        $222.00     2.2          $488.40 Communications with Kenneth Holmes regarding status of matter; telephone conference with
                                                                            Marshall Brown regarding [ACP information]; draft letter to Marshall Brown setting forth [ACP
                                                                            information].
  12/3/2019 Durnovich, John (JM) M.        $222.00     0.6          $133.20 Telephone conference with Marshall Brown regarding [ACP information].
  12/5/2019 Durnovich, John (JM) M.        $222.00     0.4           $88.80 Communications with Yvonne Ricci regarding proposed revisions to policy manual.

  12/9/2019 Erteschik, Andrew H.           $222.00     0.6          $133.20 Review and analysis of email proposal from Department of Corrections and counterproposal.
                                                                            Conference with JM Durnovich re [ACP information].
  12/9/2019 Durnovich, John (JM) M.        $222.00     0.2           $44.40 Meeting with Kim Simon and Andrew Erteschik regarding current matter status and [ACP
                                                                            information].
 12/11/2019 Erteschik, Andrew H.           $222.00     0.9          $199.80 Review and analysis of settlement offers from opposing counsel. Conference with JM Durnovich and
                                                                            litigation team re same. Review and analysis of additional settlement correspondence with opposing
                                                                            counsel.
 12/11/2019 Zinkow, N. Cosmo               $222.00     0.6          $133.20 Review and analysis of emails from Yvonne related to potential for settlement.
 12/11/2019 Durnovich, John (JM) M.        $222.00     1.4          $310.80 Communications with Yvonne Ricci regarding proposed revisions to policy manual; draft proposed
                                                                            revisions to language and related stipulations for potential settlement.

 12/13/2019 Durnovich, John (JM) M.        $222.00     0.7          $155.40 Communications with Yvonne Ricci regarding potential settlement and joint status report.

 12/23/2019 Durnovich, John (JM) M.        $222.00     0.2           $44.40 Draft letter to Marshall Brown with updates regarding [ACP information].
  1/15/2020 Erteschik, Andrew H.           $228.00     0.2           $45.60 Conference with JM Durnovich re [ACP information].
  1/23/2020 Durnovich, John (JM) M.        $228.00     0.2           $45.60 Communications with opposing counsel regarding proposed consent decree.
  1/28/2020 Durnovich, John (JM) M.        $228.00     0.2           $45.60 Telephone conference with Marshall Brown regarding [ACP information].
   2/3/2020 Erteschik, Andrew H.           $228.00     0.4           $91.20 Reviewing and editing/revising draft consent decree. Related e‐mail correspondence with JM
                                                                            Durnovich re same.
   2/3/2020 Durnovich, John (JM) M.        $228.00     0.2           $45.60 Work on revising proposed consent decree.
   2/4/2020 Durnovich, John (JM) M.        $228.00     0.3           $68.40 Work on revising proposed consent decree; Communications with opposing counsel regarding same.

  2/11/2020 Erteschik, Andrew H.           $228.00     0.1           $22.80 Brief review of status report and e‐mail correspondence with JM re same.
  2/11/2020 Durnovich, John (JM) M.        $228.00     0.6          $136.80 Communications with opposing counsel regarding proposed consent decree and joint status report.

  2/12/2020 Erteschik, Andrew H.           $228.00     0.1           $22.80 Attention to Court's scheduling order. Related e‐mail correspondence with JM Durnovich.

  2/18/2020 Durnovich, John (JM) M.        $228.00     4.7        $1,071.60 Meeting with Marshall Brown at Scotland C.I. to discuss [ACP information].



                                      Case 5:15-cv-00066-MR Document
                                                                Page 775-1
                                                                       of 8 Filed 03/18/20 Page 13 of 15
                                                 Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit A)

Date        Name                        Rate (PLRA) Hours    Amount (PLRA)   Narrative
  2/18/2020 Durnovich, John (JM) M.        $228.00     2.6          $592.80 Begin outlining fee petition; analysis of issues regarding entitlement to fee recovery.

  2/19/2020 Durnovich, John (JM) M.        $228.00     0.4           $91.20 Draft notice of settlement and motion for entry of consent decree.
  2/19/2020 Durnovich, John (JM) M.        $228.00     2.9          $661.20 Work on reviewing time entries for fee request and evaluating reasonableness of fee request.

  2/20/2020 Durnovich, John (JM) M.        $228.00     0.9          $205.20 Analysis of issues regarding [ACP information].
  2/24/2020 Erteschik, Andrew H.           $228.00     0.6          $136.80 Conference with JM Durnovich re [ACP information].
  2/24/2020 Durnovich, John (JM) M.        $228.00     0.5          $114.00 Draft notice of settlement and joint motion for entry of consent decree; transmit same to Norlan
                                                                            Graves for review.




                                      Case 5:15-cv-00066-MR Document
                                                                Page 875-1
                                                                       of 8 Filed 03/18/20 Page 14 of 15
                                                       Brown v. Solomon, et al. ‐ Plaintiff's Attorneys' Fees (Exhibit B)

Date            Bill Amount   Narrative
  1/10/2019           $59.60 Administrative Expenses
  1/10/2019           $19.40 VENDOR: LexisNexis INVOICE#: 1901007402 DATE: 1/31/2019 DURNOVICH JOHN
  1/25/2019          $166.92 Administrative Expenses
  1/28/2019          $249.40 Mileage; Marion Correction Institution; Client Interview
  1/30/2019          $108.34 Mileage; Marion Correctional Institution, Marion, NC
  1/30/2019           $30.46 VENDOR: Durnovich, John (JM) M.; INVOICE#: MARION/012519; DATE: 1/25/19 Marion, NC
  2/22/2019            $2.59 VENDOR: LexisNexis INVOICE#: 0120190307 DATE: 2/28/2019 SIMON KIM
  3/14/2019           $23.85 Administrative Expenses
  3/30/2019           $27.58 VENDOR: FEDEX INVOICE#: 650896592 DATE: 4/2/2019 Louis Fittipaldi TAYLORSVILLE NC
  3/21/2019           $13.22 VENDOR: LexisNexis INVOICE#: 1903007304 DATE: 3/29/2019 DURNOVICH JOHN
  3/31/2019            $0.60 VENDOR: Pacer Service Center INVOICE#: 0120190415 DATE: 3/31/2019 Research expenses for Pacer

   4/8/2019           $11.50 VENDOR: LexisNexis INVOICE#: 3092019715 DATE: 4/30/2019 DURNOVICH JOHN
  5/23/2019           $44.65 VENDOR: LexisNexis INVOICE#: 3092064015 DATE: 5/31/2019 DURNOVICH JOHN
  6/18/2019            $6.55 Administrative Expenses
  6/28/2019          $138.27 Administrative Expenses
       Total:      $902.93




                                          Case 5:15-cv-00066-MR Document 75-1 Filed 03/18/20 Page 15 of 15
